Title: To Thomas Jefferson from Etienne Clavière, with Enclosure, 9 July 1788
From: Clavière, Étienne
To: Jefferson, Thomas


          
            
              Monsieur
              L’ambassadeur
            
            Suresne le 9. Juillet 1788
          
          J’ay l’honneur de vous envoyer les tableaux relatifs à l’extinction de la dette américaine en profitant de l’avantage des rentes viagéres. J’ai cru que si une telle affaire pouvoit avoir lieu ce ne seroit jamais que par un marché précis où toutes les chances douteuses seroient rendues certaines. C’est là proprement le métier de la Compagnie d’Assurance sur la vie. Je ne sai si vous jugeres que ces tableaux méritent d’aller au Congrès, ne fut-ce que comme objet de Curiosité; je ne les enverrai pas à mon ami Warville que vous n’ayes eu la bonté de m’en dire votre Sentiment. D’ailleurs je ne sai comment écrire, et je me proposois de vous prier de vouloir bien joindre ma lettre à vos dépêches. Il y aura dans tout ceci des Circonstances qui empêcheront la négociation. De votre coté la confédération ne s’avance pas, et ici les choses tendent à augmenter tous les jours le discredit. Cette derniere circonstance ne devroit cependant pas arrêter l’affaire, mais plutot la favoriser: vous en sentés les raisons.
          J’ay l’honneur d’être avec beaucoup d’estime, Monsieur l’Ambassadeur, Votre tres humble & tres obeïssant Serviteur,
          
            E Claviere
          
        